Proceeding under article 78 of the CPLR to review a determination of the State Liquor Authority, made on May 7, 1974, which canceled petitioner’s restaurant liquor license issued for premises 140 Seventh Avenue, New York City, and directed forfeiture of the $1,000 bond. Determination unanimously modified, on the law and in the exercise of discretion, to the extent of annulling such cancellation and substituting therefor a provision that petitioner’s license be suspended for a period of three months; and as so modified, the determination is confirmed, without costs or disbursements. In our opinion, upon the record before us, cancellation of petitioner’s license was so disproportionate to petitioner’s offense as to constitute an abuse of discretion; and the penalty should have been limited to the suspension and bond claim as indicated herein. Concur — Nunez, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ.